EXHIBIT 10.2
 
CHINA TEL GROUP  INC. STOCK PLAN
 
2008 STOCK OPTION PLAN
 
1.           PURPOSE.  The purpose of this Plan is to advance the interests of
CHINA TEL GROUP, INC (the "Company") by providing an opportunity to its selected
key employees (as defined in Paragraph 2(b)) and consultants (as defined in
Paragraph 2(a)) to purchase shares (the "Shares") of the Common Stock, par value
$.001 per share (the "Common Stock"), of the Company.  By encouraging stock
ownership, the Company seeks to attract, retain and motivate key employees and
consultants.  It is intended that this purpose will be effected by the granting
of (i) incentive stock options ("Incentive Options") as described in ' 422 of
the Internal Revenue Code of 1986, as amended (the "Code"); and
(ii) nonqualified stock options ("Nonqualified Options," and, together with the
incentive options, the "Options") as provided herein.


2.           DEFINITIONS.


(a)           The term "consultants" means those persons, other than employees
of the Company, who provide services to the Company, including members of a
scientific advisory board of the Company and nonemployee directors of the
Company, and who are determined by the Compensation Committee to be eligible for
Options under this Plan.
 
(b)           The term "key employees" means those executive, administrative,
operational, engineering or managerial employees who are determined by the
Compensation Committee to be eligible for Options under this Plan.


(c)           The term "optionee" means an individual to whom an option is
granted under this Plan.


3.           EFFECTIVE DATE.  This Plan became effective on October 27, 2008,
the date it was adopted by the Board of Directors of the Company. Attached as
Exhibit A is a form of the Stock Option to be issued under this Plan.
 
4.           STOCK SUBJECT TO THE PLAN.  The Shares that may be purchased
(through the exercise of options) under this Plan shall not exceed in the
aggregate Eight Million Shares.  If any Options granted under the Plan shall
terminate, expire or be cancelled as to any Shares, new Options may thereafter
be granted covering such Shares.  The Shares issued upon exercise of Options
under this Plan may, in whole or in part, be either authorized but unissued
Shares or issued Shares reacquired by the Company.  Notwithstanding any other
provisions of this Plan, the aggregate number of Shares subject to outstanding
options granted under the Plan, plus the aggregate number of Shares issued upon
the exercise of all options granted under the Plan, shall never be permitted to
exceed the number of Shares specified in the first sentence of section 4, except
in accordance with subsection 8(a) below.
 

--------------------------------------------------------------------------------


 
5.           ADMINISTRATION.  The Plan shall be administered by the Board of
Directors of the Company (the "Board"), or by a committee appointed by the
Board, which shall not have less than two (2) members (in either case, the
"Compensation Committee").  No option shall be granted to a director or officer
of the Company except: (a) by the Board when, as and if all of its members are
disinterested persons, or (b) by a Compensation Committee other than the Board
when the Compensation Committee is composed of two (2) or more directors having
full authority to act in the matter and each member of the Compensation
Committee is a disinterested person.  "Disinterested person" for this purpose,
shall mean a person who, at the time he exercises discretion in administering
the Plan, has not at any time within one (1) year prior thereto been a person to
whom stock may be allocated or to whom stock options or stock appreciation
rights may be granted pursuant to the Plan or any other plan of the Company or
any of its affiliates entitling the participants therein to acquire stock, stock
options or stock appreciation rights of the Company or any of its
affiliates.  The Compensation Committee may delegate non-discretionary
administrative duties to such employees of the Company as it deems
proper.  Subject to the provisions of the Plan, the Compensation Committee shall
have the sole authority, in its discretion:


(a)           to determine to which of the eligible individuals, and the time or
times at which, options to purchase Common Stock of the Company shall be
granted;


(b)           to determine the number of shares of Common Stock to be subject to
options granted to each eligible individual;


(c)           to determine the price to be paid for the shares of Common Stock
upon the exercise of each option;


(d)           to determine the term and the exercise schedule of each option;


(e)           to determine the terms and conditions of each stock option
agreement (which need not be identical) entered into between the Company and any
eligible individual to whom the Compensation Committee has granted an option;
 
(f)           to interpret the Plan; and
 
(g)           to make all determinations deemed necessary or advisable for the
administration of the Plan.


The Compensation Committee, if any, shall be appointed by and shall serve at the
pleasure of the Board of Directors of the Company.  No member of the
Compensation Committee shall be liable for any action or determination made with
respect to the Plan.


6.           ELIGIBLE EMPLOYEES AND CONSULTANTS.  Incentive Options may be
granted to such key employees of the Company, including members of the Board of
Directors who are also employees of the Company, as are selected by the
Compensation Committee or Board of Directors.  Nonqualified Options may be
granted to such key employees and consultants of the Company, including members
of the Board of Directors, as are selected by the Compensation Committee or the
Board of Directors.  The term "employee" includes an officer or director who is
an employee of the Company or a parent or subsidiary of it, as well as a
non-officer, non-director employee of the Company or a parent or subsidiary of
it.
 

--------------------------------------------------------------------------------


 
7.           DURATION OF THE PLAN.  This Plan shall terminate five (5) years
from the effective date of this Plan, unless terminated earlier pursuant to
Paragraph 13 hereof, and no Options may be granted after such termination.
 
8.           RESTRICTIONS ON INCENTIVE OPTIONS.  Incentive Options (but not
Nonqualified Options) granted under this Plan shall be subject to the following
restrictions:


(a)           Limitation on Number of Shares.  The aggregate fair market value,
determined as of the date the Incentive Option is granted, of the Shares with
respect to which Incentive Options are exercisable for the first time by an
employee during any calendar year shall not exceed $2,500,000.  If an employee
is eligible to participate in any other incentive stock option plans of the
Company which are also intended to comply with the provisions of ' 422A of the
Code, the applicable annual limitation shall apply to the aggregate number of
Shares for which Incentive Options may be granted under all such plans.  No
Incentive Options may be exercised until and unless the Plan is approved by the
shareholders within one year of the date hereof, such approval to be expressed
in any legal way under Nevada law.
 
(b)           10% Stockholder.  If any employee to whom an Incentive Option is
granted pursuant to the provisions of the Plan is on the date of grant the owner
of stock (as determined under Section 425(d) of the Code) possessing more than
10% of the total combined voting power of all classes of stock of the Company
(or of any parent or subsidiary of the Company), then the following special
provisions shall be applicable to the Incentive Option granted to such
individual:


 
(i)
The option price per Share subject to such Incentive Option shall not be less
than 100% of the fair market value of one Share on the date of grant; and



 
(ii)
The Incentive Option shall not have a term in excess of three (3) years from the
date of grant.



 
In determining stock ownership, an optionee shall be considered as owning the
voting capital stock owned, directly or indirectly, by or for his brothers and
sisters, spouse, ancestors, and lineal descendants.  Voting capital stock owned,
directly or indirectly, by or for a corporation, partnership, estate or trust
shall be considered as being owned proportionately by or for its shareholders,
partners, or beneficiaries, as applicable.  Common Stock with respect to which
any such optionee holds an option shall not be counted.  Additionally,
outstanding capital stock shall include all capital stock actually issued and
outstanding immediately after the grant of the option to the
optionee.  Outstanding capital stock shall not include capital stock authorized
for issue under outstanding options held by the optionee or by any other person.

 

--------------------------------------------------------------------------------


 
9.           TERMS AND CONDITIONS OF OPTIONS.  Incentive and Nonqualified
Options granted under this Plan shall be evidenced by stock option agreements in
such form and not inconsistent with the Plan as the Compensation Committee or
the Board of Directors shall approve from time to time, which agreements shall
evidence the following terms and conditions:


(a)           Price.


(i)           Incentive Options.  Subject to the condition of
subparagraph (b)(i) of Paragraph 8, if applicable, with respect to each
Incentive Option, the purchase price per Share payable upon the exercise of each
Incentive Option granted hereunder shall be $0.80 per share.
 
(ii)           Nonqualified Options.  With respect to each Nonqualified Option,
the purchase price per Share payable upon the exercise of each Nonqualified
Option granted hereunder shall be $0.80 per shares.


(b)           Number of Shares.  Each option agreement shall specify the number
of Shares to which it pertains.


(c)           Exercise.  Subject to the conditions of subparagraphs (a) and
(b)(ii) of Paragraph 8, if applicable, each option shall be exercisable for the
full amount or for any part thereof and at such intervals or in such
installments as the Compensation Committee or the Board of Directors may
determine at the time it grants such option; provided, however, that no option
shall be exercisable with respect to any Shares later than ten (10) years after
the date of the grant of such option.
 
(d)           Notice of Exercise and Payment.  An option shall be exercisable
only by delivery of a written notice to the Compensation Committee or the Board
of Directors, any member of the Compensation Committee or the Board of
Directors, the Company's Treasurer, or any other officer of the Company
designated by the Compensation Committee or the Board of Directors to accept
such notices on its behalf, specifying the number of Shares for which it is
exercised.  If such Shares are not at the time effectively registered under the
Securities Act of 1933, as amended, the optionee shall include with such notice
a letter, in form and substance satisfactory to the Company, confirming that
such Shares are being purchased for the optionee's own account for investment
and not with a view to the resale or distribution thereof.  Payment shall be
made in full at the time of delivery to the optionee of a certificate or
certificates covering the number of Shares for which the option was
exercised.  Payment shall be made (i) by cash or check, (ii) if permitted by the
Compensation Committee or the Board of Directors, by delivery and assignment to
the Company of shares of the Company's stock having a fair market value (as
determined by the Compensation Committee) equal to the exercise price, (iii) if
permitted by the Compensation Committee or the Board of Directors, by a
promissory note, (iv) by a combination of (i), (ii), and (iii)or (v) (v) by a
combination of (i), (ii), (iii), and (iv) by "cashless" exercise of vested
options, i.e., surrender of vested options to purchase the number of shares
resulting from the formula X divided by A, where X is the number of fully paid
shares to be issued by the Company in consideration for the vested options
surrendered, Y is the number of vested options being surrendered, A is the fair
market value (as determined by the Compensation Committee) of the Common Stock
at the time of exercise, and B is the exercise price of the option being
exercised.
 

--------------------------------------------------------------------------------


 
(e)           Withholding Taxes; Delivery of Shares.  The Company's obligation
to deliver Shares upon exercise of a Nonqualified Option, in whole or in part,
shall be subject to the optionee's satisfaction of all applicable federal,
state, and local income and employment tax withholding obligations.  The
optionee may satisfy the obligation, in whole or in part, by electing to have
the Company withhold Shares having a value equal to the amount required to be
withheld.  The value of Shares to be withheld shall be based on the fair market
value of the Shares on the date the amount of tax to be withheld is to be
determined.  If Common Stock acquired by exercise of an incentive stock option
granted pursuant to this Plan is disposed of within two (2) years from the date
of grant of the option or within one (1) year after the transfer of the Common
Stock to the optionee, the holder of the Common Stock immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require.
 
(f)           Nontransferability.  No option shall be transferable by the
Optionee otherwise than by will or the laws of descent or distribution, and each
option shall be exercisable during his lifetime only by him (except as otherwise
provided for in subparagraph (g) below).
 
(g)           Termination of Options.  Each option shall terminate and may no
longer be exercised if the optionee ceases for any reason to be an employee of,
or consultant to, the Company, except that:
 

  (i) 
if the optionee's performance of services shall have terminated for any reason
other than cause, resignation or other voluntary action before his eligibility
to retire, disability (as defined below) or death, he may at any time within a
period of thirty (30) days after such termination of the performance of services
exercise his option to the extent that the option was exercisable by him on the
date of termination of his performance of services; 
     
 
(ii)
if the Optionee's performance of services shall have been terminated because of
disability within the meaning of 422(e)(3) of the Internal Revenue Code, the
Optionee may, at any time within a period of one (1) year after the termination
of performance of services, exercise his option to the extent that the option
was exercisable by him on the date of termination of his employment or
performance of services; and



 
(iii)
if the optionee dies at a time when the option was exercisable by him, then his
estate, personal representative or beneficiary to whom it has been transferred
may, at any time within a period of one (1) year following his death if the
optionee's performance of services shall have been terminated by his death, or
for the period following the termination of his performance of services during
which the option would have remained exercisable under clauses (i) or (ii) above
if the optionee's performance of services shall have been terminated prior to
his death, exercise the option to the extent the optionee might have exercised
it at the time of his death; provided, however, that no option may be exercised
to any extent by anyone after the date of expiration of the option.

 

--------------------------------------------------------------------------------


 
(h)           Rights as Stockholder.  The optionee shall have no rights as a
stockholder with respect to any Shares covered by his option until the date of
issuance of a stock certificate to him for such Shares.
 
(i)           Repurchase of Shares by the Company.  Any Shares purchased by an
optionee upon exercise of an option may in the discretion of the Compensation
Committee or the Board of Directors be subject to repurchase by the Company if
and to the extent specifically set forth in the agreement pursuant to which the
Shares were purchased.


10.           STOCK DIVIDENDS; STOCK SPLITS; STOCK COMBINATIONS;
RECAPITALIZATIONS.  Appropriate adjustment shall be made in the maximum number
of Shares of Common Stock subject to the Plan and in the number, kind and price
of Shares covered by any Options granted hereunder to give effect to any stock
dividends or other distributions, stock splits, stock combinations,
re-capitalization’s and other similar changes in the capital structure of the
Company after the effective date of the Plan.
 
11.           MERGER; SALE OF ASSETS; DISSOLUTION.  In the event of a change of
the Common Stock resulting from a merger or similar reorganization as to which
the Company is the surviving corporation, the number and kind of shares which
thereafter may be subject to Options granted under this Plan and the number,
kind and price of Shares then subject to Options shall be appropriately adjusted
in such manner as the Compensation Committee or the Board of Directors may deem
equitable to prevent substantial dilution or enlargement of the rights available
or granted hereunder.  Except as otherwise determined by the Board of Directors
of the Company, a merger or a similar reorganization that the Company does not
survive, or a sale of all or substantially all of the assets of the Company,
shall cause every Incentive Option and Nonqualified Option outstanding hereunder
to terminate, to the extent not then exercised prior to the close of the merger
or similar transaction.
 
12.           NO RIGHTS.  Except as hereinabove expressly provided in Section 10
and 11, no optionee shall have any rights by reason of any subdivision or
consolidation of shares of the capital stock of any class or the payment of any
stock dividend or any other increase or decrease in the number of shares of any
class or by reason of any dissolution, liquidation, merger or consolidation or
spin-off of assets or stock of another corporation, and any issue by the Company
of shares of stock of any class or of securities convertible into shares of
stock of any class shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares subject to any option
granted hereunder.  The grant of an option pursuant to this Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or consolidate or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets.
 
13.           COMPLIANCE WITH APPLICABLE LAWS.  Notwithstanding any other
provision of the Plan, the Company shall have no liability to issue any shares
under the Plan unless such issuance would comply with all applicable laws and
the applicable requirements of any securities exchange or similar entity.  Prior
to the issuance of any shares under the Plan, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the shares.
 

--------------------------------------------------------------------------------


 
14.           DEATH OF A PARTICIPANT.  In the event of the death of an optionee,
any options which the optionee was entitled to exercise on the date immediately
preceding his death shall be exercisable by the person or persons to whom those
rights pass by will or by the laws of descent and distribution.  Any such
exercise shall be by written notice thereof filed with the Secretary of the
Company at the Company's corporate headquarters prior to the option's expiration
date, and any person exercising such an option shall be treated as an optionee
for purposes of the provisions of this Plan.
 
15.           EMPLOYMENT AND SHAREHOLDER STATUS.  The Plan does not constitute a
contract of employment, and selection as an optionee will not give any employee
the right to be retained in the employ of the Company.  The grant of an option
under the Plan shall not confer upon the holder thereof any right as a
shareholder of the Company.  As of the date on which an optionee exercises an
option, the optionee shall have all rights of a stockholder of record with
respect to the number of shares of Common Stock as to which the option is
exercised, irrespective of whether certificates to evidence the shares of stock
have been issued on such date.  If the redistribution of shares is restricted
pursuant to Paragraph 12, certificates representing such shares may bear a
legend referred to such restrictions.
 
16.           TERMINATION OR AMENDMENT OF PLAN.  The Board of Directors may at
any time terminate this Plan or make such changes in or additions to the Plan as
it deems advisable without further action on the part of the stockholders of the
Company, provided that no such termination or amendment shall adversely affect
or impair any then outstanding Options without the consent of the person holding
such Options.
 
17.           TERMINATION.  The Plan shall terminate automatically on October
27, 2013, and may be terminated at any earlier date by the Board.  No option
shall be granted hereunder after termination of the Plan, but such termination
shall not affect the validity of any option then outstanding.
 
18.           TIME OF GRANTING OPTIONS.  The date of grant of an option
hereunder shall, for all purposes, be the date on which the Compensation
Committee makes the determination granting such option.
 
19.           RESERVATION OF SHARES.  The Company, during the terms of this
Plan, will at all times reserve and keep available such number of shares of its
Common Stock as shall be sufficient to satisfy the requirements of the Plan.
 
20.           EFFECTIVE DATE.  This Plan was adopted by the Board of Directors
and shareholders in accordance with the requirements of the Internal Revenue
Code and the Nevada General Corporation Law of the Company on October 27, 2008,
and shall be effective on said date, provided the Plan is approved within twelve
(12) months of said date.  Options may be granted, but may not be exercised,
prior to the date of such shareholder approval.
 
21.           CORPORATION FINANCIAL INFORMATION.  The Company shall provide all
optionees on an annual basis with a balance sheet and income statement for the
then ending fiscal year.



--------------------------------------------------------------------------------




EXHIBIT A


 OPTION CERTIFICATE AND AGREEMENT


THIS  OPTION CERTIFICATE AND AGREEMENT (this "Agreement") is made and entered
into as of  the date set forth in Schedule 1 to this Agreement and is  by and
between  China Tel Group, Inc. (the "Company") and   the holder of this Option
set forth in Schedule 1 to this Agreement (“Holder”).


R E C I T A L S


WHEREAS, the Company has recently adopted its 2008 Stock Option Plan (the
“Plan”), pursuant to which the Company has reserved up to 8 million options to
acquire the common stock of the Company (the “Shares”);


WHEREAS, this Agreement is issued and signed pursuant to the terms of the Plan;


WHEREAS, this Option contains the terms, pursuant to which, the Holder shall
have the right, but not the obligation. to acquire additional Shares of the
Company.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:


A G R E E M E N T




1.    Shares.  This Option shall entitle the Holder to buy the number of Shares
set forth in Schedule 1 hereto.


2.    Term of  Option    This  Option shall be outstanding for eighteen months
from the date  first set forth above.


3.    Procedures for Exercise.    In the event Holder elects, at its sole and
absolute discretion, to exercise this, it shall:


 
(a)
Deliver the Exercise Form which is attached hereto as Schedule A to the Company
secretary.

 
(b)
The exercise form shall be accompanied by a check in the amount of the aggregate
exercise price.

 
(c)
Upon such exercise, this Certificate shall be canceled and anew  shall be issued
to Holder reflecting the reduced number of s remaining outstanding.

 
4.           Mutilated or Missing  Certificates. In case any of the Certificates
shall be mutilated, lost, stolen or destroyed prior to its expiration date, the
Company shall issue and deliver, in exchange and substitution for and upon
cancellation of the mutilated  Certificate, or in lieu of and in substitution
for the  Certificate lost, stolen or destroyed, a new  Certificate of like tenor
and representing an equivalent right or interest.


5.           Reservation of Shares.  The Company will at all times reserve and
keep available, free from preemptive rights, out of the aggregate of its
authorized but unissued Shares or its authorized and issued Shares held in its
treasury for the purpose of enabling it to satisfy its obligation to issue
Shares upon exercise of Options, the full number of Shares deliverable upon the
exercise of all outstanding Options. The Company covenants that all Shares which
may be issued upon exercise will be validly issued, fully paid and
non-assessable outstanding Shares of the Company.
 

--------------------------------------------------------------------------------


 
6.           Rights of Holder.  The Holder shall not, by virtue of anything
contained in this  Agreement or otherwise, prior to exercise of this , be
entitled to any right whatsoever, either in law or equity, of a stockholder of
the Company, including without limitation, the right to receive dividends or to
vote or to consent or to receive notice as a shareholder in respect of the
meetings of shareholders or the election of directors of the Company of any
other matter.


7.           Investment Intent.  Holder represents to the Company that Holder is
acquiring the Shares for investment and with no present intention of
distributing or reselling any of the Shares.


8.           Consolidation, Merger or Sale of the Company.  If the Company is a
party to a consolidation, merger or transfer of assets which reclassifies or
changes its outstanding Common Stock, the successor corporation (or corporation
controlling the successor corporation or the Company, as the case may be) shall
by operation of law assume the Company's obligations under
this  Agreement.  Upon consummation of such transaction the Shares shall
auto­matically become exercisable for the kind and amount of securities, cash or
other assets which the holder of Shares would have owned immediately after the
consolidation, merger or transfer if the holder had exercised the  Option
immediately before the effective date of such transaction.  As a condition to
the consummation of such transaction, the Company shall arrange for the person
or entity obligated to issue securities or deliver cash or other assets upon
exercise of the Option concurrently with the consummation of such transaction,
assume the Company's obligations hereunder by executing an instrument so
providing and further providing for adjustments which shall be as nearly
equivalent as may be practical to the adjustments provided for in this Section.


9.           Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or Holder shall bind and inure to the benefit
of their respective successor and assigns hereunder.


10.           Counterparts.  This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all proposes be deemed to
be an original, and such counterparts shall together constitute by one and the
same instrument.


11.           Notices.  All notices or other communications under this  shall be
in writing and shall be deemed to have been given if delivered by hand or mailed
by certified mail, postage prepaid, return receipt requested, if to the Company
at its principal business address, if to the Holder at the address of the Holder
appearing on the books of the Company or the Company’s transfer agent, if any.
Either the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Paragraph


12.           Severability.  If for any reason any provision, paragraph or term
of this  Agreement is held to be invalid or unenforceable, all other valid
provisions herein shall remain in full force and effect and all terms,
provisions and paragraphs of this  shall be deemed to be severable.


13.           Governing Law and Venue.  This  shall be deemed to be a contract
made under the laws of the State of Nevada and for all purposes shall be
governed and construed in accordance with the laws of said State.  Any
proceeding arising under this  Agreement shall be instituted in Clark County,
State of  Nevada.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date and year first above written.
 
"COMPANY"
CHINA TEL GROUP, INC.
 
 
By:________________________
Title:  Chief Executive Officer
 

--------------------------------------------------------------------------------


 
SCHEDULE 1


Name:    George Alvarez
Address:8105 Irvine Center Drive, Suite 800
Irvine, CA 92618


Number of Options: 4,000,000


Date of Issuance: October 27, 2008
 

--------------------------------------------------------------------------------



SCHEDULE 1


Name:     Matthew Jennings


Address: 8141 West Kaiser Road, Suite 312
 Anaheim Hills, CA 92808


Number of Options: 2,000,000


Date of Issuance: October 27, 2008
 
 

--------------------------------------------------------------------------------



 
SCHEDULE 1


Name:     Robert Jennings


Address: 339 North Hwy 101
 Solana Beach, CA 92075


Number of Options: 2,000,000


Date of Issuance: October 27, 2008
 

--------------------------------------------------------------------------------



SCHEDULE 2


ST0CK OPTION EXERCISE FORM


The undersigned being the holder of options to acquire shares of common stock of
Game Plan Holdings, Inc. (“Game Plan”) hereby exercises the number of options
set forth below at the exercise price set forth below:


Number of Options Exercised:_________________


Exercise Price Per Option:____________________


Total Exercise Price:_________________________


Signature of Party Exercising
Option:____________________________________________
